ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_10_EN.txt.                      438 	




                                 SEPARATE OPINION OF JUDGE BHANDARI



                        Paragraph 30 of the Schedule to the International Convention for the Regulation
                     of Whaling — Duty of States parties to the Convention to co‑operate with the
                     International Whaling Commission and its Scientific Committee is implied by
                     paragraph 30 and its accompanying Guidelines — Duty of co‑operation is to be
                     given a broad and purposive construction — Japan’s formal compliance with
                     paragraph 30 and the Guidelines does not amount to substantive compliance —
                     Japan has consequently breached paragraph 30 of the Schedule — Characterization
                     of JARPA II as a commercial whaling programme — JARPA II’s failure to
                     qualify as a programme for purposes of scientific research under Article VIII,
                     paragraph 1, of the Convention necessarily renders it a commercial whaling
                     programme — Evidentiary record strongly supports the conclusion that JARPA II
                     is a commercial enterprise — The Court ought to have made an affirmative
                     pronouncement that JARPA II is a commercial whaling programme.




                                                     Introduction

                        1. I generally agree with conclusions reached by the majority, and thus
                     have voted in favour of all but one of the operative clauses contained in
                     the dispositif of the present Judgment. However, for reasons I shall
                     expand upon presently, I cannot agree with the majority’s conclusion that
                     Japan has complied with paragraph 30 of the Schedule to the Interna-
                     tional Convention for the Regulation of Whaling (“ICRW” or “Conven-
                     tion”).
                        2. Moreover, while I concur with the majority that JARPA II is not a
                     programme for purposes of scientific research in accordance with Arti-
                     cle VIII, paragraph 1, of the ICRW, I feel that the evidentiary record in
                     these proceedings plainly demonstrates that JARPA II is a commercial
                     enterprise. As I shall endeavour to explain hereunder, in my view it would
                     have been appropriate for the Court to make a formal finding to that effect.


                                 I. Paragraph 30 of the Schedule to the ICRW

                       3. Article III of the Convention establishes the International Whaling
                     Commission (“IWC” or “Commission”), which is responsible for, inter alia,
                     monitoring and regulating the study of whale stocks and the activities of
                     the whaling industry (Articles IV‑VI of the Convention). Since 1950, the
                     Commission has been assisted in the execution of this broad mandate by a
                     body known as the Scientific Committee (Judgment, para. 47).

                     216




8 CIJ1062.indb 560                                                                                        18/05/15 09:29

                     439 	        whaling in the antarctic (sep. op. bhandari)

                       4. Under paragraph 30 of the Schedule to the Convention, a principal
                     responsibility of the Scientific Committee is to review and comment upon
                     special permits issued pursuant to Article VIII, paragraph 1, of the
                     ICRW. Paragraph 30 reads as follows :
                             “A Contracting Government shall provide the Secretary to the
                           International Whaling Commission with proposed scientific permits
                           before they are issued and in sufficient time to allow the Scientific
                           Committee to review and comment on them. The proposed permits
                           should specify :
                           (a) objectives of the research ;
                           (b) number, sex, size and stock of the animals to be taken ;
                           (c) opportunities for participation in the research by scientists of
                               other nations ; and
                           (d) possible effect on conservation of stock.

                             Proposed permits shall be reviewed and commented on by the Sci-
                           entific Committee at Annual Meetings when possible . . . Preliminary
                           results of any research resulting from the permits should be made
                           available at the next Annual Meeting of the Scientific Committee.”

                        5. According to Article I, paragraph 1, of the ICRW, the Schedule
                     forms an integral part of the Convention. For this reason, paragraph 30,
                     being binding authority, is the primary legal provision governing proce-
                     dural compliance with the special permit review process. However, this
                     somewhat terse régime has been significantly expanded upon by what is
                     commonly referred to as “Annex P”, a set of procedural “Guidelines”
                     endorsed by the Commission (Judgment, para. 47) through its power to
                     issue recommendations “which relate to whales or whaling and to the
                     objectives and purposes of this Convention” under Article VI of the Con-
                     vention. Although technically hortatory in nature, because Annex P was
                     adopted by consensus, it provides weighty guidance as to the protocols to
                     be followed in submitting and reviewing prospective scientific permits
                     issued by a State party to the Convention under Article VIII, paragraph 1.
                     

                       6. The majority has found that JARPA II is in compliance with the
                     timing requirements of paragraph 30 because “Japan submitted the
                     JARPA II Research Plan for review by the Scientific Committee in
                     advance of granting the first permit for the programme”, and because the
                     Parties do not dispute that subsequent permits issued under JARPA II on
                     the basis of that original Research Plan have been reported “at once to
                     the Commission” (ibid., para. 238). As to the substantive components of
                     paragraph 30 (i.e., subparas. (a)‑(d)), the majority finds that these have
                     been “set[ ] forth”(ibid., para. 239) in the Research Plan.


                     217




8 CIJ1062.indb 562                                                                                 18/05/15 09:29

                     440 	       whaling in the antarctic (sep. op. bhandari)

                        7. I regret that I must respectfully dissent from the view of the majority
                     on this point. I can accept that the information provided by Japan, and
                     relied upon by the majority, may at the most constitute formal compli-
                     ance with paragraph 30. However, in view of the significant expansion of
                     this régime by Annex P, I believe that substantive compliance with para-
                     graph 30 encompasses an implicit duty to co‑operate with the Commis-
                     sion and the Scientific Committee by providing information that is
                     reflective of the evolving character of JARPA II. Indeed, a duty to
                     co‑operate emanating from paragraph 30 and Annex P was recognized by
                     both Parties and the intervening State, and was endorsed as an imperative
                     interpretative principle by the Court in the present Judgment (para. 240).
                     Given the broad consensus of opinion on this point, I cannot share the
                     majority’s conclusion that Japan’s perfunctory compliance with the strict
                     letter of paragraph 30 is consonant with the apparent broad and purpo-
                     sive scope of this duty to co‑operate.

                       8. As I shall explain in the ensuing analysis, I take the position that
                     Japan’s failure to abide by its duty to co‑operate under paragraph 30 is
                     evident from an analysis of the chapeau of that provision and at least
                     three out of its four substantive subparagraphs. I shall address each of
                     these shortcomings in turn.

                                  1. The Chapeau of Paragraph 30 of the Schedule
                        9. The chapeau of paragraph 30 requires that “[a] Contracting Govern-
                     ment shall provide the Secretary to the International Whaling Commis-
                     sion with proposed scientific permits before they are issued and in sufficient
                     time to allow the Scientific Committee to review and comment on them”
                     (emphasis added). It is true that the Parties do not contest the fact that
                     Japan submitted the JARPA II Research Plan in March 2005, that it was
                     reviewed by the Scientific Committee prior to the launch of JARPA II in
                     November 2005, and that the annual issuance of special permits under
                     JARPA II was promptly reported to the Scientific Committee during the
                     life of the programme (Judgment, paras. 109 and 238). However, it is to
                     be recalled that 63 Scientific Committee participants declined to take part
                     in the 2005 review of the JARPA II Research Plan, citing the need for the
                     Committee to complete its final review of the original JARPA programme
                     before the new proposal could be assessed (ibid., para. 241). Indeed,
                     although Japan launched JARPA II in November 2005, it was not until
                     December 2006 that a final review of JARPA by the Committee was con-
                     ducted (ibid., para. 105).

                        10. I believe a truly co‑operative approach on the part of Japan would
                     have entailed a proper dialogue with the Committee concerning the scien-
                     tific output of JARPA with the aim of possibly revising JARPA II prior
                     to its launch. Instead, the relevant history evinces what I can only describe
                     as a rush to renew what effectively amounted to a replication of its prior

                     218




8 CIJ1062.indb 564                                                                                    18/05/15 09:29

                     441 	          whaling in the antarctic (sep. op. bhandari)

                     “scientific” whaling programme — only this time with an indefinite man-
                     date — well before any critical review of said programme could take
                     place. For these reasons, I find that the duty to co‑operate implicit in the
                     chapeau of paragraph 30 has been violated by Japan.


                                        2. Paragraphs 30 (a) and (b) of the Schedule
                        11. My review of the evidentiary record leads me to the firm conclu-
                     sion that Japan has failed in its duty to co‑operate with the IWC and its
                     Scientific Committee in accordance with paragraph 30, by not providing
                     timely and accurate information pertaining to the objectives of its osten-
                     sible research (subpara. (a)), as well as the quantitative and qualitative
                     dimensions of the whales to be killed pursuant to JARPA II permits (sub-
                     para. (b)). To that end, it is to be recalled that the JARPA II Research
                     Plan, promulgated in 2005 and under which Japan has been issuing its
                     special permits until the close of proceedings in this case, has never been
                     altered (Judgment, para. 209). Similarly, the permits issued annually by
                     Japan under this programme have remained identical in their descriptive
                     contents (ibid.). This despite the fact that since the inception of JARPA II,
                     the programme has seen a marked decline in the actual output of the
                     programme vis‑à‑vis its originally stated goals.
                        12. Indeed, the JARPA II Research Plan, in its stated pursuit of a pro-
                     gramme that would, inter alia, engage in “[m]onitoring of the Antarctic
                     ecosystem” 1 and construct a “[m]odelling competition among whale
                     species” 2, mandates a perennial take of 850 minke whales (plus or minus
                     ten per cent), 50 fin whales and 50 humpback whales. However, in reality,
                     during the entire lifespan of the programme JARPA II has taken zero
                     humpback whales (Judgment, para. 201). As to fin whales, JARPA II
                     took a paltry combined total of 18 during the first seven seasons of the
                     programme, and a mere zero to three were captured annually in subse-
                     quent years (ibid.). Moreover, while Japan caught 853 minke whales dur-
                     ing the inaugural 2005‑2006 pelagic season under JARPA II in accordance
                     with the stated objectives of the programme, these numbers have dropped
                     precipitously in recent years. At the time of the close of proceedings in
                     this case, the evidentiary record revealed that an average of approxi-
                     mately 450 minke whales (or barely half the target established under the
                     original and unchanged Research Plan) had been killed each year under
                     JARPA II, with those numbers plummeting in the latter years of the pro-
                     gramme (to wit, 170 minke whales were killed in the 2010‑2011 season
                     and 103 minke whales were killed in the 2012‑2013 season) (ibid.,
                     para. 202).
                        13. In my opinion, the manifest and repetitive failure of JARPA II to
                     achieve its ambitiously stated original objectives warrants more than a

                       1   Memorial of Australia, Vol. III, Ann. 105, p. 160.
                       2   Ibid., p. 161.

                     219




8 CIJ1062.indb 566                                                                                   18/05/15 09:29

                     442 	          whaling in the antarctic (sep. op. bhandari)

                     rote annual recitation of what are now clearly outmoded catch projec-
                     tions as contained in the original 2005 Research Plan. Consequently, I
                     find that the duty to co‑operate implied in paragraphs 30 (a)-(b) and
                     Annex P requires, at the very least, the submission by Japan of a revised
                     JARPA II Research Plan and/or revised annual special permits bearing
                     some semblance with the reality of the programme’s performance. Conse-
                     quently, Japan’s failure to do either constitutes a material breach of this
                     duty.


                                             3. Paragraph 30 (c) of the Schedule
                        14. Paragraph 30 (c) of the Schedule states that proposed scientific
                     permits to be issued pursuant to Article VIII, paragraph 1, of the Con-
                     vention shall state what opportunities for participation by scientists of
                     other nations have been provided for in the research programme. The
                     majority acknowledges that in the course of these proceedings, Japan has
                     adduced no evidence of any co‑operation with scientists of other nations
                     under JARPA II (Judgment, para. 222), yet stops short of any finding
                     that Japan has failed to comply with paragraph 30. Rather, the majority
                     admonishes Japan that “some further evidence of co‑operation between
                     JARPA II and other . . . international research institutions could have
                     been expected” (ibid.).
                        15. Contrary to the view of the majority, I believe that the conspicuous
                     dearth of peer review by scientists of other nations seriously undermines
                     any conclusion that Japan has complied with its duty to co‑operate under
                     paragraph 30 (c) of the Schedule. In this regard, I endorse the opinion of
                     the witness‑expert for Australia, Professor Mangel, who testified that
                     “scientific opinion can be wrong, but reliable science responds to valid
                     criticism, which is how science advances” 3. I further find that the follow-
                     ing submission by Australia captures the situation succinctly :

                              “Peer review in scientific research . . . leads to a continuous process
                           of revision and amendment of the research as necessary. There is no
                           indication of Japan adopting any such approach. Japan commenced
                           JARPA II without proper peer review, and continues it without sub-
                           stantial adjustment, despite serious and sustained criticism from
                           members of the scientific community that its objectives and methods
                           are flawed and likely to fail. It is thus unsurprising that JARPA II
                           has produced a paucity of peer reviewed results, as did its predecessor
                           JARPA.” 4



                       3   Memorial of Australia, Vol. 1, para. 5.83 and note 687.
                       4   Ibid., para. 5.83 ; emphasis added.

                     220




8 CIJ1062.indb 568                                                                                      18/05/15 09:29

                     443 	       whaling in the antarctic (sep. op. bhandari)

                        16. In my respectful view, the majority ought to have concluded that
                     JARPA II’s failure to collaborate in any meaningful way with the scien-
                     tists of other nations fails to satisfy the broad and purposive duty to
                     co‑operate that arises under paragraph 30 (c).


                             4. Conclusion regarding Japan’s Violation of Paragraph 30
                                                  of the Schedule
                       17. In sum, I consider that the following factors clearly establish that
                     Japan has not complied with its duty to co‑operate with the Commission
                     and the Scientific Committee pursuant to paragraph 30 and Annex P :

                      (i) JARPA II was launched before a review of JARPA had taken place.

                      (ii) Despite the fact that the quantity and quality of data gathered over
                           the lifespan of JARPA II differs in significant respects from the origi-
                           nal design of the programme as envisaged in the Research Plan,
                           Japan has never submitted a revised plan nor altered its special per-
                           mits in observance of these changes.
                     (iii) Whereas the JARPA II Research Plan was designed, inter alia, to
                           conduct a “modelling of the Antarctic ecosystem” in conjunction
                           with a multi‑species competition programme, not a single humpback
                           whale was taken during the duration of the programme and a negli-
                           gible amount of fin whales were captured. This leaves minke whales
                           as the only remaining species actually taken in meaningful quantities
                           under the programme, and Japan has neither satisfactorily explained
                           how its multi‑species Antarctic ecosystem research can be salvaged
                           under such circumstances, nor has it adapted the objectives of the
                           programme to reflect changing circumstances.

                     (iv) Japan has not provided any evidence of international scientific
                          co‑operation under JARPA II.
                        18. As the majority affirms, paragraph 30 of the Schedule to the Con-
                     vention implies a duty of co‑operation for all States parties when submit-
                     ting permits to the Scientific Committee to be reviewed for compliance
                     with Article VIII, paragraph 1, of the Convention. However, for the rea-
                     sons I have outlined above, I cannot share the majority’s conclusion that
                     Japan’s formal compliance with paragraph 30 constitutes satisfactory
                     substantive compliance with that provision. Given my view that the duty
                     to co‑operate is a broad and purposive obligation that entails an ongoing
                     dialogue with the Scientific Committee, I conclude that Japan has failed
                     to comply with this duty in respect of the chapeau and subpara-
                     graphs (a)‑(c) of paragraph 30, as elucidated by the Guidelines promul-
                     gated in Annex P.


                     221




8 CIJ1062.indb 570                                                                                    18/05/15 09:29

                     444 	       whaling in the antarctic (sep. op. bhandari)

                       19. Consequently, I respectfully dissent in respect of the conclusion
                     reached by the majority in paragraph 247 (6) of the present Judgment.


                                          II. JARPA II as a Commercial
                                               Whaling Programme

                        20. Apart from the dissent I have expressed immediately above, I join
                     the majority with respect to all remaining subparagraphs of the dispositif.
                     Specifically, I concur that the evidence on record establishes that
                     JARPA II is not a programme for purposes of scientific research within
                     the meaning of Article VIII, paragraph 1, of the ICRW, and therefore the
                     lethal methods employed under said programme violate Japan’s interna-
                     tional legal obligations pursuant to paragraphs 7 (b) (the establishment
                     of the “Southern Ocean Sanctuary”), 10 (d) (the “factory ship morato-
                     rium”), and 10 (e) (the “moratorium on commercial whaling”) of the
                     Schedule to the Convention.

                        21. In my estimation there is ample evidence on the record to support
                     the conclusion that JARPA II is not a programme for purposes of scien-
                     tific research, but in fact, a commercial whaling programme. While an
                     exhaustive account of the rationales underpinning my conclusion is not
                     feasible for present purposes, I wish to seize upon the following four
                     salient considerations : (a) the inevitable logical conclusion that
                     JARPA II’s failure to qualify as a programme for purposes of scientific
                     research requires its classification as one for commercial purposes ; (b) the
                     historical context in which JARPA and JARPA II came into existence
                     and continued to operate ; (c) the indefinite duration of JARPA II ; and
                     (d) compelling evidence that the lethal take of minke whales under
                     JARPA II is responsive to market forces, as well as efforts by the Govern-
                     ment of Japan to stimulate the domestic market for minke whale meat
                     under the broader auspices of that programme.


                           1. ICRW only Allows for Three Mutually Exclusive Categories
                                                   of Whaling
                        22. As a preliminary matter, I find that a proper reading of the Con-
                     vention envisages only three exhaustive and mutually exclusive purposes
                     for whaling : (i) scientific research ; (ii) commercial enterprise ; and
                     (iii) aboriginal subsistence. It is uncontested that aboriginal subsistence
                     whaling is not a live issue in this case. It therefore stands to reason that a
                     finding by this Court that JARPA II is not a programme for purposes of
                     scientific research necessarily leads to the corollary that it is a commercial
                     whaling programme.
                        23. The deductive approach I have adopted above is but the first pillar
                     upholding my conclusion that JARPA II is a commercial whaling pro-

                     222




8 CIJ1062.indb 572                                                                                    18/05/15 09:29

                     445 	         whaling in the antarctic (sep. op. bhandari)

                     gramme. As I shall now explain, this conclusion is further buttressed by
                     numerous inductive inferences available from the evidence adduced during
                     these proceedings. For present purposes, I find it sufficient to focus on
                     three of the most prominent types of evidence, though by no means do I
                     consider the foregoing to constitute an exhaustive treatment of the subject.

                                       2. Historical Context Surrounding JARPA
                                                     and JARPA II
                        24. I begin by considering the historical context surrounding the adop-
                     tion and operation of the original JARPA programme. In so doing, I am
                     fully cognizant that the legality of this programme per se is not under
                     consideration by the Court. That being said, I believe the evidentiary
                     record abundantly sustains the inference that JARPA II is essentially a
                     de facto extension of JARPA, for all intents and purposes. Given,
                     inter alia, the uninterrupted lineage between JARPA and JARPA II as
                     well as their numerous commonalities, I believe a more holistic appraisal
                     of the entire “scientific whaling” scheme practised by Japan over the past
                     several decades is appropriate.

                        25. The record demonstrates that the Government of Japan has a long
                     history of strenuous objection to the adoption and continuation of a
                     complete moratorium on commercial whaling. To begin, I would recall
                     that Japan was one of only seven countries to unsuccessfully vote against
                     the imposition of the moratorium when it was adopted at the IWC’s
                     Thirty‑Fourth Annual Meeting on 23 July 1982 5. It was also one of only
                     four countries to subsequently lodge a formal objection to the amend-
                     ment when it did so on 4 November 1982 6, thus exempting itself from
                     the application of the moratorium by the time it went into full effect in
                     1986 7. I would further recall that the Court received considerable evi-
                     dence, by way of statistics and political declarations made by representa-
                     tives of the Japanese Government, which strongly indicate that Japan’s
                     resistance to the imposition of the moratorium was motivated by a per-
                     ceived need to aggressively protect critical socio‑economic, cultural and
                     historical links between the fabric of Japanese society and a deeply‑rooted
                     commercial whaling industry dating back centuries 8.


                        26. This position was encapsulated when Japan’s formal notification of
                     its objection to the moratorium expressly underscored “the important
                     role played by the whale products and the whaling industry in the Japa-
                        5 Memorial of Australia, Vol. I, para. 2.57 and note 82 ; para. 3.6. At the meeting,

                     25 countries voted in favour of the moratorium, seven against, and five abstained.
                        6 Ibid., para. 2.60 and notes 84‑87 ; para. 3.8. In addition to Japan, those countries

                     lodging objections were Peru, Norway and the Union of Soviet Socialist Republics.
                        7 Ibid., paras. 2.57‑2.60.
                        8 Ibid., paras. 3.5‑3.8.



                     223




8 CIJ1062.indb 574                                                                                               18/05/15 09:29

                     446 	          whaling in the antarctic (sep. op. bhandari)

                     nese traditional diet and in the socio‑economy of certain local communi-
                     ties in Japan” 9. A more expansive expression of this impetus can be
                     found in a statement made by the Japanese Prime Minister when speak-
                     ing before the national legislative body of Japan just a few months prior
                     to the lodging of the objection. On that occasion, he explained how
                               “Japan’s whaling industry has an extremely long history and it also
                            occupies an important place in the Japanese diet . . . [L]ately we have
                            seen . . . the anti‑whaling movement driven by environmental protec-
                            tion organizations and other groups grow larger and larger world-
                            wide . . . [T]hey are . . . trying to use their numbers to lead the IWC
                            in the direction of a ban on whaling. The situation is truly regretta-
                            ble . . . The Government intends to place even greater efforts than it has
                            to date into the protection and growth of the whaling industry into the
                            future.” 10


                     This theme was prevalent again when, speaking just days after the adop-
                     tion of the commercial moratorium, Japan’s Minister for Agriculture,
                     Forestry and Fisheries reported to his national legislature how

                            “[i]t is the Prime Minister’s view that precisely since the problems fac-
                            ing whaling in Japan are so extremely significant, and as there are so
                            many people who are reliant primarily on this industry for their liveli-
                            hood, we must actively continue to build an environment where whaling
                            can be practiced . . . [The Prime Minister] was of the view that we
                            ought to push harder ahead with a response on whaling . . . And so, for
                            my part too, since there are people who are unable to get jobs else-
                            where in the fishing industry other than in whaling . . . I intend to
                            redouble efforts in actively dealing with the whaling problem and to live
                            up to the expectations which have been placed upon me.” 11

                     A year after the adoption of the moratorium, this position remained reso-
                     lute. As Japan’s Director‑General of its Fisheries Agency recounted to
                     the legislature :
                            “at last year’s IWC, a decision was taken to invoke a total ban on
                            commercial whaling with a grace period of three years. Japan has filed
                            an objection to this decision . . . Our basic position is that this mor-
                            atorium has no basis in science . . . What’s more, should it come to
                            pass that Japan’s whaling industry would be finished by this, being mind-
                            ful of the people who work directly in whaling and the large number of

                       9 Memorial of Australia, Vol. II, Ann. 53, p. 186.
                       10 Ibid., Vol. III, Ann. 88, pp. 69‑70 ; emphasis added.
                       11 Ibid., Ann. 89, p. 74 ; emphasis added.



                     224




8 CIJ1062.indb 576                                                                                       18/05/15 09:29

                     447 	         whaling in the antarctic (sep. op. bhandari)

                            people who work in related industries . . . the Government will make the
                            utmost efforts to obtain the understanding of the countries concerned
                            to ensure that our whaling can continue in some form or another.” 12




                        27. The staunch commitment of the Government of Japan to these
                     “utmost efforts” is encapsulated by a Whaling Issues Study Group Report
                     published by the Japanese Ministry of Agriculture, Forestry and Fisheries
                     in 1984, which recommended that “[t]he continuation of whaling ought
                     rightly to be accepted” 13. During legislative hearings held at the time of
                     the Report’s release, numerous high‑ranking Japanese officials affirmed
                     their commitment to its recommendation to continue Japan’s whaling
                     programme to the greatest extent possible. For instance, the Head of the
                     Ocean Fisheries Department of the Fisheries Agency proclaimed that



                            “[t]he Fisheries Agency’s view is that this report has given us valuable
                            recommendations for future solutions in this extremely challenging
                            environment. Our intention is to use the report as a reference and . . .
                            to make our utmost efforts to ensure that our whaling will be able to
                            continue both in the Antarctic and coastal whaling, in some form or
                            another.” 14


                     In remarks made that same day, the Head of the Marine Fisheries Depart-
                     ment of the Fisheries Agency reassured legislators that “we intend to
                     make our utmost efforts to ensure the continuation of whaling in some
                     form or another” 15. The next day, the Director‑General of the Fisheries
                     Agency explained how

                            “after the moratorium commences, the path to ensure the continuation
                            of whaling would be, for Southern Ocean whaling, to position it as a
                            research whaling activity which has a scientific nature, and, for coastal
                            whaling, to position it as whaling which is absolutely essential to
                            the livelihood of regional communities from the perspectives of their
                            societies, economies and cultures” 16.

                       12 Memorial of Australia, Vol. III, Ann. 90, p. 77 ; emphasis added.
                       13 Ibid., Ann. 98, p. 111.
                       14 Ibid., Ann. 91, p. 82 ; emphasis added.
                       15 Ibid., p. 83 ; emphasis added.
                       16 Ibid., Ann. 92, p. 88 ; emphasis added.



                     225




8 CIJ1062.indb 578                                                                                      18/05/15 09:29

                     448 	          whaling in the antarctic (sep. op. bhandari)

                     Lest there be any doubt about the consistency of the Government of
                     Japan’s intentions, this view was again reinforced when the Japanese
                     Minister for Agriculture, Forestry and Fisheries took the floor and per-
                     sonally vowed that : “I intend to do my utmost to ensure that Japanese
                     whaling continues in some form or another.” 17


                        28. Finally, I must underscore that the foregoing examples are merely
                     illustrative of considerable other evidence contained in the record of these
                     proceedings demonstrating Japan’s political hostility toward the commer-
                     cial whaling moratorium and its resultant resolve to work around the
                     moratorium to ensure the continuation of the Japanese whaling industry
                     “in some form or another”.
                        29. A review of subsequent events only further strengthens this conclu-
                     sion. While the Government of Japan did eventually accede on 1 July 1986
                     to a gradual elimination of its objection to the moratorium by
                     1 April 1988 18, a sizable body of evidence indicates that Japan took this
                     step very reluctantly and in the face of persistent international pressure,
                     by way of, inter alia, highly punitive economic sanctions, emanating in
                     particular from the United States 19, a prized trading partner. Against the
                     backdrop of the rather serendipitous launch of the original JARPA pro-
                     gramme following the 1986‑1987 whaling season, just as the moratorium
                     was entering into force for Japan (Judgment, para. 100), the record
                     reveals that in an interview given on 1 June 1986, the Secretary‑General
                     of the Japan Whaling Association made the following trenchant remarks :

                               “Japan’s decision to withdraw from whaling came after the resolu-
                            tion of the 1982 IWC annual meeting to invoke the moratorium on
                            commercial whaling, followed by pressure from the United States . . .
                            However, Japanese whaling is an industry with a long history and tra-
                            dition and it has a firm place in our diet. When I think of the livelihoods
                            of the 50,000 people affected, those who work in whaling‑related
                            industries and their families, as someone involved in the industry it is
                            only natural that I would want to find some way of enabling the indus-
                            try to stay alive.” 20


                     Similarly, in an interview conducted in 1997, the former Director‑General
                     of the Japan Fisheries Agency, who was responsible for pivotal interna-
                     tional negotiations involving the implementation of scientific whaling,
                     reflected as to how “[t]he implementation of scientific whaling was viewed

                       17 Memorial of Australia, Vol. III, Ann. 92, p. 89 ; emphasis added.
                       18 Ibid., Vol. I, para. 2.63.
                       19 Ibid., paras. 3.9‑3.12 ; Vol. III, Ann. 89, p. 73 ; Ann. 95, pp. 99‑100.
                       20 Ibid., Ann. 125, p. 306 ; emphasis added.



                     226




8 CIJ1062.indb 580                                                                                        18/05/15 09:29

                     449 	         whaling in the antarctic (sep. op. bhandari)

                     as the only method available to carry on with the traditions of whaling”,
                     before explaining that 

                           “[w]hatever the issues for which Japan’s past whaling deserves criti-
                           cism the [whalers] are not to blame. I want[ed] to somehow retain the
                           work and workplaces, where these men have spent their whole lives, in
                           the form of scientific whaling.” 21 


                     More recently, speaking before a sub-committee of the Japanese national
                     legislature in October 2012, the Director‑General of the Japan Fisheries
                     Agency recalled how “[m]inke whale meat is prized because it is said to
                     have a very good flavour and aroma when eaten as sashimi and the like”,
                     and that “the scientific whaling program in the Southern Ocean was neces-
                     sary to achieve a stable supply of minke whale meat” 22.

                        30. When these multiple contemporaneous and retrospective state-
                     ments are considered against the remainder of the evidentiary record in
                     these proceedings, including the detailed analysis in the Judgment demon-
                     strating JARPA II’s shortcomings as a properly designed and imple-
                     mented programme for purposes of scientific research, as well as statistics
                     showing that Japan has killed the vast majority of whales under special
                     permit since the inception of the moratorium through the 2010‑2011
                     whaling season 23, in my view the conclusion that JARPA II is a commer-
                     cial whaling programme becomes inescapable.

                                            3. Indefinite Duration of JARPA II
                        31. The majority makes passing reference to the indefinite duration of
                     JARPA II, noting the open‑ended time frame of the programme and
                     opining that “with regard to a programme for purposes of scientific
                     research, as Annex P indicates, a ‘time frame with intermediary targets’
                     would have been more appropriate” (Judgment, para. 216). In keeping
                     with my observations made above regarding the dearth of international
                     peer review made in the context of my analysis of paragraph 30, I believe
                     that in assessing the character of JARPA II, a stronger statement as to
                     the incongruity between a programme of indefinite duration and one that
                     is genuinely established for purposes of scientific research would have
                     been appropriate. To this end, recalling Japan’s well‑chronicled intention
                     to carry on a whaling programme “in some form or another” in spite of
                        21 Memorial of Australia, Vol. II, Ann. 75, pp. 346‑347 (internal quotations omitted) ;

                     emphasis added.
                        22 CR 2013/11, p. 18 (Crawford), para. 60 (28 June 2013), referring to judges’ folder

                     of Australia, First round of oral arguments, 26‑28 June 2013, Vol. II, tab 108 ; emphasis
                     added.
                        23 Memorial of Australia, Vol. I, para. 2.69 and note 99 ; Fig. 1 at p. 37.



                     227




8 CIJ1062.indb 582                                                                                                18/05/15 09:29

                     450 	          whaling in the antarctic (sep. op. bhandari)

                     the moratorium, I find great merit in Australia’s contention that an indef-
                     inite programme suggests it is “geared towards the perpetuation of whal-
                     ing by any means until the commercial whaling moratorium is lifted”,
                     and that “the open‑ended nature of JARPA II precludes a meaningful
                     assessment of whether it has achieved its research objectives” (Judgment,
                     para. 215).


                       32. Not only do I find such reasoning persuasive, but aside from posit-
                     ing that JARPA II “has no specified termination date because its primary
                     objective (i.e., monitoring the Antarctic ecosystem) requires a continuing
                     programme of research”, and providing a vague promise that “a review
                     will be held and revisions made to the programme if required” (ibid.,
                     para. 214), I see no convincing answer to these valid critiques raised by
                     Australia. Indeed, Japan openly concedes that a primary objective of
                     JARPA II is to provide “scientific advice” in order to further the aim of
                     eventually lifting the moratorium (ibid., para. 96).

                        33. Consequently, I believe the indefinite nature of JARPA II is a use-
                     ful piece of supplementary evidence that militates in favour of its charac-
                     terization as a commercial whaling programme.

                                4. Evidence that JARPA II Is Driven by Market Forces
                        34. The Court received detailed evidence that the dwindling lethal take
                     of minke whales in the latter years of JARPA II was not only directly
                     correlated with a concomitant decline in demand for whale meat on the
                     Japanese market, but that the Government of Japan, both directly and
                     through parastatal agencies ostensibly mandated to advance scientific
                     objectives — such as the Institute of Cetacean Research — actively pro-
                     moted the consumption of whale meat amongst the Japanese popula-
                     tion 24. One particularly illustrative news report from the Japanese press
                     in 2006 captures a compelling overview of the prevailing situation when
                     JARPA II was in its infancy :

                             “Amid concerns about the surplus of whale meat resulting from the
                           expansion in scientific whaling, a new whale meat wholesaler com-
                           pany . . . was established on 1 May with assistance from the Japan
                           Fisheries Agency and other organizations. Its charter is to develop new
                           sales channels for whale meat, which has almost disappeared from din-
                           ing room tables during the 25 years since the commencement of the ban
                           on commercial whaling . . . While middle‑aged and older people retain

                        24 Memorial of Australia, Vol. I, paras. 6.18‑6.23 ; Vol. III, Ann. 135, p. 336 ; Ann. 136,

                     pp. 338‑341 ; Ann. 137, pp. 343‑344 ; Ann. 139, p. 352 ; Ann. 141, p. 356 ; Ann. 143,
                     pp. 364‑369 ; Ann. 145, pp. 373‑374 ; Ann. 147, p. 380 ; Ann. 148, pp. 382‑384 ; Ann. 152,
                     pp. 396‑398.

                     228




8 CIJ1062.indb 584                                                                                                    18/05/15 09:29

                     451 	          whaling in the antarctic (sep. op. bhandari)

                            a fondness for whale meat, it is far less familiar to the younger gen-
                            eration . . . The aim is to encourage its use mixed with other meats
                            and extol its nutritional superiority as a high‑protein low‑fat meat . . .
                            With the negative image of whaling and the drift away from whale
                            meat among young people, the key question is whether during such
                            adverse times it will be possible to protect Japan’s traditional culture
                            of eating whale meat and carrying out whaling . . . The majority of the
                            budget for scientific whaling is earned from sales of whale meat — cour-
                            tesy of the Institute of Cetacean Research.” 25



                     In another report published that same year, we are told that the
                               “Shimonoseki Marine Sciences Academy . . . has become a major
                            shareholder in Kyodo Senpaku . . . Japan’s only scientific whaling
                            enterprise . . . [and] will use the data [gathered] on whales . . . [to]
                            lend further support towards the resumption of commercial whaling.” 26
                            
                     And yet another report from later that year informs us that
                            “[a]n unexpected excess sees a forgotten taste gain ‘regular’ status on
                            pub menus and targeted at school lunches. The number of food com-
                            panies and eateries using whale meat is on the rise. But while whale
                            meat for culinary purposes is being placed on the market, whale meat
                            inventories have also been expanding. The people involved with whal-
                            ing are trying hard to expand consumption. Whale meat sales are a very
                            important financial source for research whaling. Future research whal-
                            ing is likely to be obstructed unless whale meat consumption increases,
                            and this is why industry insiders see it as an emergency issue . . . The
                            Institute of Cetacean Research and other related organizations are aim-
                            ing to expand sales channels [of] whale meat . . . There is also the fact
                            that Japan is seeking the resumption of commercial whaling at the Inter-
                            national Whaling Commission. At the Annual Meeting, which was
                            held in June this year, the joint declaration put forward by Japan and
                            other pro‑whaling nations . . . included the statement that the tempo-
                            rary ban on commercial whaling was ‘no longer necessary’.” 27


                     In my opinion, the evidence on record (of which the above quotations
                     constitute only an illustration) plainly supports the conclusion that the
                     output of JARPA II was not only responsive to market forces, but in fact

                       25 Memorial of Australia, Vol. III, Ann. 130, pp. 321‑322 ; emphasis added.
                       26 Ibid., Ann. 131, p. 325 ; emphasis added.
                       27 Ibid., Vol. III, Ann. 133, pp. 329‑331 ; emphasis added.



                     229




8 CIJ1062.indb 586                                                                                       18/05/15 09:29

                     452 	       whaling in the antarctic (sep. op. bhandari)

                     the broader auspices of the programme were used as a tool to stimulate
                     the commercial consumption of minke whale meat amongst the Japanese
                     population. These explicitly commercial attributes only further entrench
                     the conclusion that JARPA II is a commercial whaling programme.


                     5. Conclusion regarding JARPA II as a Commercial Whaling Programme
                       35. In sum, the analysis above regarding the commercial nature of
                     JARPA II may be distilled into the following propositions :
                      (i) A correct reading of the ICRW requires that a programme that is not
                          for purposes of scientific research (or aboriginal subsistence) must
                          necessarily be one for commercial purposes.
                     (ii) The history of JARPA and JARPA II demonstrates a strenuous and
                          persistent opposition to the IWC’s moratorium on commercial whal-
                          ing by the Government of Japan, and a correlative sustained effort on
                          its part to protect whaling as a sacrosanct component of Japanese
                          society “in some form or another”.

                     (iii) The indefinite duration of JARPA II is suggestive of its role as an
                           interim measure to promote some vestige of Japan’s whaling industry
                           until the ultimate objective of lifting the moratorium on commercial
                           whaling can be achieved.

                     (iv) The correlation between JARPA II output and market demand for
                          minke whale meat, as well as the use of ostensibly scientific govern-
                          ment agencies operating under the banner of JARPA II, to actively
                          promote whale meat consumption amongst the Japanese populace
                          are by their very nature quintessential hallmarks of commercial enter-
                          prise.

                       36. For these reasons, I am clearly of the opinion that JARPA II is not
                     a programme for purposes of scientific research, but a commercial whal-
                     ing programme.

                                                               (Signed) Dalveer Bhandari.




                     230




8 CIJ1062.indb 588                                                                                 18/05/15 09:29

